Certainly not. For to make the lease good, there ought to be a title in the Crown before the lease.
Damport, Serj. The proviso is dare deliberare vel offerre. The Queen made a patent to Sir John Foscue deliberare, but it is not said dare etdeliberare, and a thing may be delivered without being given. For the delivery of a *thing does not alter the property; it may be countermanded; one may have detinue after it.
Sed non allocatur. For a delivery in this case is a gift.
In respect to the exception taken by Noy, that it is a personal act as homage, or attornment, and cannot be made by attorney, because there is a personal act to be done. 32 H., 6; 22 H., 7, 27; 39 E., 3, 20; 50 Ed., 3, 6; 21 E., 3, 9; 43 E., 3, 30. In case of a person recluse by necessity, an attorney is to be admitted; likewise in the case of a woman pregnant. 4 and 3 P. M. But there it was ad placit. mater. pred., which was mentioned in the writ. But if a man makes a letter of attorney to a man to attorn for him, it is an attornment.